Citation Nr: 1820602	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  02-17 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted that is sufficient to reopen a claim for service connection for a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include depressive disorder or posttraumatic stress disorder (PTSD).

3.  Entitlement to a separate compensable rating for residuals of a gunshot wound of muscle groups V and VI, biceps and triceps, of the right arm.

4.  Entitlement to a separate compensable rating for residuals of a shell fragment wound manifested by muscle injury of the right leg. 

5.  Entitlement to service connection for lumbar myositis and lumbar degenerative disc disease (back disorder), to include as secondary to residuals of a right leg shell fragment wound other than scars.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Y.S.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.  A January 2002 rating decision granted service connection for residuals of a gunshot wound of the right leg and scars of the right arm and assigned a noncompensable rating for each disability.  A September 2003 rating decision denied service connection for depressive disorder (claimed as PTSD) and denied service connection for lumbar myositis and lumbar degenerative disc disease, to include as secondary to the service-connected right leg disability.  

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) of the Board in February 2009.  In May 2017, the Veteran was sent a letter notifying him that the VLJ who presided over the February 2009 hearing is no longer employed by the Board, and offering another hearing before a different VLJ.  The Veteran initially responded by indicating that he desired another Board hearing and was scheduled for a hearing in January 2018.  In a statement dated in January 2018 it was noted that per telephone communication with the Veteran, the Veteran wished to cancel the hearing and for the case to be evaluated with the evidence of record.  

In June 2013 and October 2013 the Board remanded the claims for additional development.

The issue of entitlement to service connection for a personality disorder claimed as a nervous condition was denied in January 2002.  In September 2009 the claim was characterized as entitlement to service connection for depressive disorder, not otherwise specified (NOS) (claimed as PTSD).  Thereafter, the claim was characterized by the Board in June 2013 and October 2013 as whether new and material evidence has been submitted that is sufficient to reopen a claim for service connection for a psychiatric disorder, to include depressive disorder or PTSD.  As such, the Board has characterized the issues as listed above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a psychiatric disorder, on the merits, service connection for a back disability and separate ratings for residuals of the right arm and right leg gunshot and shell fragment wounds, other than scars, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2002 rating decision, the RO denied an application to reopen a claim for a psychiatric disability, then characterized as personality disorder claimed as a nervous condition. 

2.  The Veteran did not initiate an appeal to the January 2002 rating decision or submit new and material evidence within one year; it became final.

3.  Evidence received since the final January 2002 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision that denied an application to reopen a claim for personality disorder claimed as nervous condition became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received to reopen service connection for a psychiatric disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for a psychiatric disorder was previously characterized as personality disorder claimed as a nervous condition and was previously denied in a January 2002 rating decision.  The basis of the denial was there was no nexus to service.  At the time of the prior denial the Veteran's service treatment records and VA treatment records.  The Veteran did not file a timely notice of disagreement with the decision and it became final.

VA treatment records received since the January 2002 rating decision indicate a diagnosis of major depressive disorder and PTSD and indicate that the Veteran continued to struggle with dreams and nightmares from Vietnam.  See, e.g., VA Treatment August 2005 and October 2007.  This evidence indicates that the Veteran has a psychiatric disability that may be associated with service; thus it addresses the unestablished fact of nexus.  In addition, it could reasonably substantiate the reopened claim, by triggering the duty to assist.  Shade, 24 Vet. App. at 118.  The evidence is both new and material.  Therefore, the claim of entitlement to service connection for a psychiatric disorder, previously characterized as personality disorder claimed as a nervous condition, is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder is reopened, and to that extent only, the appeal is allowed.

REMAND

Review of the claims file reveals that the Veteran receives ongoing treatment from VA, but the most recent VA treatment records associated with the claims file are dated in March 2016.  On remand, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran dated since March 2016.  See 38 C.F.R. § 3.159.

The Veteran has been afforded multiple VA examinations regarding the etiology of his acquired psychiatric disorder.  

In May 2005 a VA examiner found that the Veteran was diagnosed with depressive disorder.  The examiner noted that the Veteran did not identify a definite extreme traumatic stressor and no PTSD symptoms were identified.  The examiner noted that the Veteran's depressive disorder onset in 2001 when the Veteran stopped working and started psychiatric treatment at VA and was, therefore not related to service.  

In August 2013 a VA examiner diagnosed anxiety disorder.  The examiner identified that the Veteran had a stressor of being wounded in service, but did not meet the criteria for PTSD, including persistent re-experiencing, avoidance, or hyperarousal.  The examiner found that the Veteran's anxiety disorder was not related to the Veteran's service due to a lack of complaint and/or treatment in service, and a lack of seeking of psychiatric care for 35 years after service.

Further examination is needed because VA treatment records (as noted above) include a diagnosis of PTSD and the VA provider noted that the Veteran continued to struggle with dreams and nightmares from Vietnam.  Further the Veteran was noted to have flashbacks of Vietnam.  These reports were not noted to have been considered by the VA examiners.  

The examination conducted on remand should address the conflicting diagnoses and include consideration of all treatment records, including those obtained pursuant to this remand.  

In the October 2013 the Board noted that the Veteran specifically claimed service connection for a right knee and right are muscle group disabilities, but the RO addressed the claims in terms of the already service-connected scars.  The Board remanded the issues of entitlement to service connection for a separate compensable ratings for initial adjudication.  Thereafter, the issues were included in a Supplemental Statement of the Case (SSOC) dated in October 2016.

A SSOC will not be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the Statement of the Case.  See 38 C.F.R. § 19.31.  Therefore, the issues have not been properly initially adjudicated and they must be remanded for initial adjudication by the agency of original jurisdiction.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran contends that his claimed back disability was caused by service-connected residuals of a right leg shell fragment wound and is intertwined with the claim for a separate compensable rating for residuals of a shell fragment wound, other than scars, of the right leg.  Adjudication of that claim must be deferred. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  If, and only if, service connection is granted for residuals, other than scars, of a shell fragment wound of the right leg, a supplemental opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA treatment records regarding the Veteran dated since March 2016.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed disability.  The claims folder and copies of all pertinent records should be made available to the examiner for review. 

a.  Prior to the examination, specify for the examiner the stressor or stressors that it is determined are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to one or more stressors in service.

b.  The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  The examination report should include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

c.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner.  

d.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service?

A complete rationale should be given for all opinions and conclusions expressed.  The claims file must be made available to the examiner for review in conjunction with the examination

3.  Adjudicate the issues regarding whether separate compensable ratings are warranted for residuals of a gunshot wound of muscle groups V and VI, biceps and triceps, of the right arm and for residuals of a shell fragment wound manifested by muscle injury of the right leg.

4.  If, and only if, service connection is granted for residuals of a right leg shell fragment wound other than scars, schedule the Veteran for a VA spine examination.  Following a review of the claims file and physical examination, the examiner should offer a supplemental opinion as to whether any back disability was caused or is aggravated by residuals of a right leg shell fragment wound other than scars.  If aggravated, specify the baseline of back disability prior to aggravation, and the permanent, measurable increase in back disability resulting from the aggravation by the service-connected right leg disability.  All opinions should be supported by a clear rationale, including a discussion of the facts and medical principles involved.

5.  After completing the above action, the claim of entitlement to service connection for a psychiatric disorder, for separate compensable ratings for residuals of a right arm gunshot wound and a right leg shell fragment wound, and for service connection for a back disability should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


